DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because: Abstract, line 1, “comprising” should read --including--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Decision Guidance Methodology for Sustainable Manufacturing Using Process Analytics Formalism”, Shao et al. (referred hereafter Shao et al.).

Referring to claim 1, Shao et al. disclose a method for optimizing a process (Abstract), comprising:
receiving live operational data associated with a plurality of sub-processes of a process (e.g., “Unit-process level: similarly, an experiment has been conducted for deriving the power equation of Turning Machine 1. A power meter measures time-series power consumed at Turning Machine 1 under a Box–Behnken experimental design.” - pages 466-467, Data Collection: 2nd para.);
selecting a pre-trained regression model from a plurality of pre-trained regression models for each sub-process of the plurality of sub-processes (e.g., “In this experiment, the constraint of ‘feedrate’ is given a range of (0.23–0.27) mm/rev, ‘spindle speed’ in a range of (100–166.5) rad/s, and ‘cutting depth’ in a range of (2–3) mm, respectively. A quadratic regression fitting method is used to generate the empirical model for power consumption during the active mode (the detail of the experiment is out-of-scope of this paper). Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions.” - pages 466-467, Data Collection: 2nd para.; Equation 3);
generating a system-wide optimization model comprising a multi-period mathematical program model (pages 467-468, SPAF Modeling section; Figure 11), including:
one or more decision variables (e.g., “The SPAF models are developed to describe processes shown in Fig. 11, their input data, KPIs, metrics, optimization objective, and constraints for the defined two case scenarios.” - page 467, SPAF Modeling: 1st para.);
a plurality of constraints (e.g., “The SPAF models are developed to describe processes shown in Fig. 11, their input data, KPIs, metrics, optimization objective, and constraints for the defined two case scenarios.” - page 467, SPAF Modeling: 1st para.), wherein:
a first constraint of the plurality of constraints comprises one of the pre-trained regression models (e.g., “The ‘model process baseEnergyThruMachine {}’ represents the function of energy consumption, based on a piecewise linear function ‘pwlFunction energyFunction’ and its constraints. ‘Turning 1’ is an example of a turning process model. The ‘turning 1’ includes the textual code for the piecewise energy pattern, as shown in Fig. 10…. In this SPAF model, the ‘turning 1’ process model can be reused to define the process models for ‘turning 2’ and ‘turning 3’ because the models have the same type and similar data content with different instantiations.” - pages 467-468, SPAF Modeling section), and
a second constraint of the plurality of constraints comprises an operational constraint (e.g., “The ‘model process baseEnergyThruMachine {}’ represents the function of energy consumption, based on a piecewise linear function ‘pwlFunction energyFunction’ and its constraints. ‘Turning 1’ is an example of a turning process model. The ‘turning 1’ includes the textual code for the piecewise energy pattern, as shown in Fig. 10…. In this SPAF model, the ‘turning 1’ process model can be reused to define the process models for ‘turning 2’ and ‘turning 3’ because the models have the same type and similar data content with different instantiations. The ‘model process ManufacturingFloor {}’ represents the problem formulation that defines the total energy consumption, the constraint, and the objective function.” - pages 467-468, SPAF Modeling section); and
an objective function (The ‘model process ManufacturingFloor {}’ represents the problem formulation that defines the total energy consumption, the constraint, and the objective function.” - pages 467-468, SPAF Modeling section);
generating, via the optimization model, an operating mode trajectory comprising a plurality of intermediate operating modes at a plurality of intermediate times during a planning interval (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10); and
displaying a set-point trajectory recommendation in a graphical user interface based on the operating mode trajectory (pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10).
As to claim 2, Shao et al. disclose a method for optimizing a process (Abstract), further comprising:
determining a current operating mode for the process based on the live operational data (e.g., “Production level: it is necessary to collect the data relevant to energy consumption because we need to calculate the actual energy consumed by the production process. In other words, Eq. (1) needs to be instantiated with real world data.” - pages 466-467, Data Collection: 1st para.; Figure 2),
wherein selecting the pre-trained regression model from the plurality of pre-trained regression models for each sub-process of the plurality of sub-processes is based, at least in part, on the current operating mode (e.g., “In this experiment, the constraint of ‘feedrate’ is given a range of (0.23–0.27) mm/rev, ‘spindle speed’ in a range of (100–166.5) rad/s, and ‘cutting depth’ in a range of (2–3) mm, respectively. A quadratic regression fitting method is used to generate the empirical model for power consumption during the active mode (the detail of the experiment is out-of-scope of this paper.). Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions.” - pages 466-467, Data Collection: 2nd para.; Equation 3).
Referring to claim 3, Shao et al. disclose a method for optimizing a process (Abstract), wherein the live operational data is received from a plurality of sensors associated with the plurality of sub-processes (e.g., “Unit-process level: similarly, an experiment has been conducted for deriving the power equation of Turning Machine 1. A power meter measures time-series power consumed at Turning Machine 1 under a Box–Behnken experimental design.” - pages 466-467, Data Collection: 2nd para.).
As to claim 4, Shao et al. disclose a method for optimizing a process (Abstract), wherein
the plurality of pre-trained regression models comprises:
a first subset of static behavior models (e.g., “In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.); and
a second subset of transient behavior models (e.g., “In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.), and
each pre-trained regression model of the plurality of pre-trained regression models is associated with an operating mode (e.g., “In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.).
Referring to claim 6, Shao et al. disclose a method for optimizing a process (Abstract), further comprising:
determining, during the planning interval, a change of condition associated with at least one sub-process of the plurality of sub-processes (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10);
selecting an alternate pre-trained regression model from the plurality of pre-trained regression models for the at least one sub-process (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10); and
generating, via the optimization model, a revised operating mode trajectory (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10).
As to claim 7, Shao et al. disclose a method for optimizing a process (Abstract), further comprising:
monitoring set-point trajectory recommendation quality based on a deviation between a realized process output and an estimated process output based on the set-point trajectory recommendation (e.g., “Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions. Then the percentage differences between the estimated power consumption and the real machine power consumption are used to indicate the accuracy of the model, i.e., the smaller the percentage difference is, the more accurate the model is. In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.); and
retraining at least one pre-trained regression model of the plurality of pre-trained regression models based on the deviation exceeding a threshold (e.g., “Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions. Then the percentage differences between the estimated power consumption and the real machine power consumption are used to indicate the accuracy of the model, i.e., the smaller the percentage difference is, the more accurate the model is. In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.).
Referring to claim 8, Shao et al. disclose a method for optimizing a process (Abstract), further comprising:
calculating a plurality of error metrics, wherein each respective error metrics of the plurality of error metrics is associated with a unique combination of a sub-process of the plurality of sub-processes and a pre-trained regression model of the plurality of pre-trained regression models (pages 465-466, Knowledge Acquisition and Data Determination section; Equations 1-2; pages 466-467, Data Collection section; Equation 3),
wherein selecting the pre-trained regression model from the plurality of pre-trained regression models for each sub-process of the plurality of sub-processes comprising selecting a sub-process of the plurality of sub-processes and a pre-trained regression model of the plurality of pre-trained regression models having a lowest error metric of the plurality of error metrics (pages 465-466, Knowledge Acquisition and Data Determination section; Equations 1-2; pages 466-467, Data Collection section; Equation 3).
As to claim 9, Shao et al. disclose a method for optimizing a process (Abstract), further comprising:
receiving historical time-series process data (pages 463-464, What-if Analysis and Optimization Query Using SPAF section; Figure 2; pages 466-467, Data Collection section);
deriving a plurality of features from the historical time-series process data (pages 463-464, What-if Analysis and Optimization Query Using SPAF section; Figure 2; pages 466-467, Data Collection section); and
training a plurality of regression models for each sub-process of the plurality of sub-processes (pages 463-464, What-if Analysis and Optimization Query Using SPAF section; Figure 2; pages 466-467, Data Collection section).
Referring to claim 10, Shao et al. disclose a method for optimizing a process (Abstract), wherein the operating mode trajectory is generated based on minimizing temporal deviations between operating mode clusters (e.g., “Unit-process level: similarly, an experiment has been conducted for deriving the power equation of Turning Machine 1. A power meter measures time-series power consumed at Turning Machine 1 under a Box–Behnken experimental design. In this experiment, the constraint of ‘feedrate’ is given a range of (0.23–0.27) mm/rev, ‘spindle speed’ in a range of (100–166.5) rad/s, and ‘cutting depth’ in a range of (2–3) mm, respectively. A quadratic regression fitting method is used to generate the empirical model for power consumption during the active mode (the detail of the experiment is out-of-scope of this paper). Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions.” - pages 466-467, Data Collection: 2nd para.; Equation 3).
As to claim 11, Shao et al. disclose a system (Abstract; Figure 9), comprising:
a memory comprising computer-executable instructions (Abstract; Figure 8);
a processor configured to execute the computer-executable instructions and cause the system (Abstract; Figure 8) to:
receive live operational data associated with a plurality of sub-processes of a process (e.g., “Unit-process level: similarly, an experiment has been conducted for deriving the power equation of Turning Machine 1. A power meter measures time-series power consumed at Turning Machine 1 under a Box–Behnken experimental design.” - pages 466-467, Data Collection: 2nd para.);
select a pre-trained regression model from a plurality of pre-trained regression models for each sub-process of the plurality of sub-processes (e.g., “In this experiment, the constraint of ‘feedrate’ is given a range of (0.23–0.27) mm/rev, ‘spindle speed’ in a range of (100–166.5) rad/s, and ‘cutting depth’ in a range of (2–3) mm, respectively. A quadratic regression fitting method is used to generate the empirical model for power consumption during the active mode (the detail of the experiment is out-of-scope of this paper). Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions.” - pages 466-467, Data Collection: 2nd para.; Equation 3);
generate a system-wide optimization model comprising a multi-period mathematical program model (pages 467-468, SPAF Modeling section; Figure 11), including:
one or more decision variables (e.g., “The SPAF models are developed to describe processes shown in Fig. 11, their input data, KPIs, metrics, optimization objective, and constraints for the defined two case scenarios.” - page 467, SPAF Modeling: 1st para.);
a plurality of constraints (e.g., “The SPAF models are developed to describe processes shown in Fig. 11, their input data, KPIs, metrics, optimization objective, and constraints for the defined two case scenarios.” - page 467, SPAF Modeling: 1st para.), wherein:
a first constraint of the plurality of constraints comprises one of the pre-trained regression models (e.g., “The ‘model process baseEnergyThruMachine {}’ represents the function of energy consumption, based on a piecewise linear function ‘pwlFunction energyFunction’ and its constraints. ‘Turning 1’ is an example of a turning process model. The ‘turning 1’ includes the textual code for the piecewise energy pattern, as shown in Fig. 10…. In this SPAF model, the ‘turning 1’ process model can be reused to define the process models for ‘turning 2’ and ‘turning 3’ because the models have the same type and similar data content with different instantiations.” - pages 467-468, SPAF Modeling section), and
a second constraint of the plurality of constraints comprises an operational constraint (e.g., “The ‘model process baseEnergyThruMachine {}’ represents the function of energy consumption, based on a piecewise linear function ‘pwlFunction energyFunction’ and its constraints. ‘Turning 1’ is an example of a turning process model. The ‘turning 1’ includes the textual code for the piecewise energy pattern, as shown in Fig. 10…. In this SPAF model, the ‘turning 1’ process model can be reused to define the process models for ‘turning 2’ and ‘turning 3’ because the models have the same type and similar data content with different instantiations. The ‘model process ManufacturingFloor {}’ represents the problem formulation that defines the total energy consumption, the constraint, and the objective function.” - pages 467-468, SPAF Modeling section); and
an objective function (The ‘model process ManufacturingFloor {}’ represents the problem formulation that defines the total energy consumption, the constraint, and the objective function.” - pages 467-468, SPAF Modeling section);
generate, via the optimization model, an operating mode trajectory comprising a plurality of intermediate operating modes at a plurality of intermediate times during a planning interval (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10); and
display a set-point trajectory recommendation in a graphical user interface based on the operating mode trajectory (pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10).
Referring to claim 12, Shao et al. disclose a system (Abstract; Figure 9), wherein the processor is further configured to cause the system to:
determine a current operating mode for the process based on the live operational data (e.g., “Production level: it is necessary to collect the data relevant to energy consumption because we need to calculate the actual energy consumed by the production process. In other words, Eq. (1) needs to be instantiated with real world data.” - pages 466-467, Data Collection: 1st para.; Figure 2),
select the pre-trained regression model from the plurality of pre-trained regression models for each sub-process of the plurality of sub-processes is based, at least in part, on the current operating mode (e.g., “In this experiment, the constraint of ‘feedrate’ is given a range of (0.23–0.27) mm/rev, ‘spindle speed’ in a range of (100–166.5) rad/s, and ‘cutting depth’ in a range of (2–3) mm, respectively. A quadratic regression fitting method is used to generate the empirical model for power consumption during the active mode (the detail of the experiment is out-of-scope of this paper). Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions.” - pages 466-467, Data Collection: 2nd para.; Equation 3); and
receive the live operational data from a plurality of sensors associated with the plurality of sub-processes (e.g., “Unit-process level: similarly, an experiment has been conducted for deriving the power equation of Turning Machine 1. A power meter measures time-series power consumed at Turning Machine 1 under a Box–Behnken experimental design.” - pages 466-467, Data Collection: 2nd para.).
As to claim 13, Shao et al. disclose a system (Abstract; Figure 9), wherein:
the plurality of pre-trained regression models comprises:
a first subset of static behavior models (e.g., “In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.); and
a second subset of transient behavior models (e.g., “In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.), and
each pre-trained regression model of the plurality of pre-trained regression models is associated with an operating mode (e.g., “In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.).
Referring to claim 14, Shao et al. disclose a system (Abstract; Figure 9), wherein the processor is further configured to cause the system to:
determine, during the planning interval, a change of condition associated with at least one sub-process of the plurality of sub-processes (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10);
select an alternate pre-trained regression model from the plurality of pre-trained regression models for the at least one sub-process (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10); and
generate, via the optimization model, a revised operating mode trajectory (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10).
As to claim 15, Shao et al. disclose a system (Abstract; Figure 9), wherein the processor is further configured to cause the system to:
monitor set-point trajectory recommendation quality based on a deviation between a realized process output and an estimated process output based on the set-point trajectory recommendation (e.g., “Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions. Then the percentage differences between the estimated power consumption and the real machine power consumption are used to indicate the accuracy of the model, i.e., the smaller the percentage difference is, the more accurate the model is. In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.); and
retrain at least one pre-trained regression model of the plurality of pre-trained regression models based on the deviation exceeding a threshold (e.g., “Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions. Then the percentage differences between the estimated power consumption and the real machine power consumption are used to indicate the accuracy of the model, i.e., the smaller the percentage difference is, the more accurate the model is. In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.).
Referring to claim 16, Shao et al. disclose a non-transitory computer-readable storage medium comprising computer-readable program code that, when executed by one or more computer processors of a processing system, cause the processing system to perform a method of optimizing a process (Abstract), the method comprising:
receiving live operational data associated with a plurality of sub-processes of a process (e.g., “Unit-process level: similarly, an experiment has been conducted for deriving the power equation of Turning Machine 1. A power meter measures time-series power consumed at Turning Machine 1 under a Box–Behnken experimental design.” - pages 466-467, Data Collection: 2nd para.);
selecting a pre-trained regression model from a plurality of pre-trained regression models for each sub-process of the plurality of sub-processes (e.g., “In this experiment, the constraint of ‘feedrate’ is given a range of (0.23–0.27) mm/rev, ‘spindle speed’ in a range of (100–166.5) rad/s, and ‘cutting depth’ in a range of (2–3) mm, respectively. A quadratic regression fitting method is used to generate the empirical model for power consumption during the active mode (the detail of the experiment is out-of-scope of this paper). Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions.” - pages 466-467, Data Collection: 2nd para.; Equation 3);
generating a system-wide optimization model comprising a multi-period mathematical program model (pages 467-468, SPAF Modeling section; Figure 11), including:
one or more decision variables (e.g., “The SPAF models are developed to describe processes shown in Fig. 11, their input data, KPIs, metrics, optimization objective, and constraints for the defined two case scenarios.” - page 467, SPAF Modeling: 1st para.);
a plurality of constraints (e.g., “The SPAF models are developed to describe processes shown in Fig. 11, their input data, KPIs, metrics, optimization objective, and constraints for the defined two case scenarios.” - page 467, SPAF Modeling: 1st para.), wherein:
a first constraint of the plurality of constraints comprises one of the pre-trained regression models (e.g., “The ‘model process baseEnergyThruMachine {}’ represents the function of energy consumption, based on a piecewise linear function ‘pwlFunction energyFunction’ and its constraints. ‘Turning 1’ is an example of a turning process model. The ‘turning 1’ includes the textual code for the piecewise energy pattern, as shown in Fig. 10…. In this SPAF model, the ‘turning 1’ process model can be reused to define the process models for ‘turning 2’ and ‘turning 3’ because the models have the same type and similar data content with different instantiations.” - pages 467-468, SPAF Modeling section), and
a second constraint of the plurality of constraints comprises an operational constraint (e.g., “The ‘model process baseEnergyThruMachine {}’ represents the function of energy consumption, based on a piecewise linear function ‘pwlFunction energyFunction’ and its constraints. ‘Turning 1’ is an example of a turning process model. The ‘turning 1’ includes the textual code for the piecewise energy pattern, as shown in Fig. 10…. In this SPAF model, the ‘turning 1’ process model can be reused to define the process models for ‘turning 2’ and ‘turning 3’ because the models have the same type and similar data content with different instantiations. The ‘model process ManufacturingFloor {}’ represents the problem formulation that defines the total energy consumption, the constraint, and the objective function.” - pages 467-468, SPAF Modeling section); and
an objective function (The ‘model process ManufacturingFloor {}’ represents the problem formulation that defines the total energy consumption, the constraint, and the objective function.” - pages 467-468, SPAF Modeling section);
generating, via the optimization model, an operating mode trajectory comprising a plurality of intermediate operating modes at a plurality of intermediate times during a planning interval (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10); and
displaying a set-point trajectory recommendation in a graphical user interface based on the operating mode trajectory (pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10).
As to claim 17, Shao et al. disclose a non-transitory computer-readable storage medium comprising computer-readable program code that, when executed by one or more computer processors of a processing system, cause the processing system to perform a method of optimizing a process (Abstract), wherein the method further comprises:
determining a current operating mode for the process based on the live operational data (e.g., “Production level: it is necessary to collect the data relevant to energy consumption because we need to calculate the actual energy consumed by the production process. In other words, Eq. (1) needs to be instantiated with real world data.” - pages 466-467, Data Collection: 1st para.; Figure 2),
wherein selecting the pre-trained regression model from the plurality of pre-trained regression models for each sub-process of the plurality of sub-processes is based, at least in part, on the current operating mode (e.g., “In this experiment, the constraint of ‘feedrate’ is given a range of (0.23–0.27) mm/rev, ‘spindle speed’ in a range of (100–166.5) rad/s, and ‘cutting depth’ in a range of (2–3) mm, respectively. A quadratic regression fitting method is used to generate the empirical model for power consumption during the active mode (the detail of the experiment is out-of-scope of this paper). Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions.” - pages 466-467, Data Collection: 2nd para.; Equation 3), and
wherein the live operational data is received from a plurality of sensors associated with the plurality of sub-processes (e.g., “Unit-process level: similarly, an experiment has been conducted for deriving the power equation of Turning Machine 1. A power meter measures time-series power consumed at Turning Machine 1 under a Box–Behnken experimental design.” - pages 466-467, Data Collection: 2nd para.).
Referring to claim 18, Shao et al. disclose a non-transitory computer-readable storage medium comprising computer-readable program code that, when executed by one or more computer processors of a processing system, cause the processing system to perform a method of optimizing a process (Abstract), wherein:
the plurality of pre-trained regression models comprises:
a first subset of static behavior models (e.g., “In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.); and
a second subset of transient behavior models (e.g., “In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.), and
each pre-trained regression model of the plurality of pre-trained regression models is associated with an operating mode (e.g., “In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.).
As to claim 19, Shao et al. disclose a non-transitory computer-readable storage medium comprising computer-readable program code that, when executed by one or more computer processors of a processing system, cause the processing system to perform a method of optimizing a process (Abstract), wherein the method further comprises:
determining, during the planning interval, a change of condition associated with at least one sub-process of the plurality of sub-processes (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10);
selecting an alternate pre-trained regression model from the plurality of pre-trained regression models for the at least one sub-process (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10); and
generating, via the optimization model, a revised operating mode trajectory (e.g., “The optimization solver derives an optimal solution through branch-and-bound. The summary of the optimal solution is that the production process can minimize energy consumption up to 316.35 kJ when the numbers of parts are allocated to 7 parts for turning machine 1, 3 parts for turning machine 2 and 10 parts for turning machine 3. This optimal solution is provided to decision makers as an actionable recommendation.” – pages 468-470, Optimization Solutions section; page 470, Recommendation section; Figure 10).
Referring to claim 20, Shao et al. disclose a non-transitory computer-readable storage medium comprising computer-readable program code that, when executed by one or more computer processors of a processing system, cause the processing system to perform a method of optimizing a process (Abstract), wherein the method further comprises:
monitoring set-point trajectory recommendation quality based on a deviation between a realized process output and an estimated process output based on the set-point trajectory recommendation (e.g., “Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions. Then the percentage differences between the estimated power consumption and the real machine power consumption are used to indicate the accuracy of the model, i.e., the smaller the percentage difference is, the more accurate the model is. In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.); and
retraining at least one pre-trained regression model of the plurality of pre-trained regression models based on the deviation exceeding a threshold (e.g., “Equation 3 presents the regression model derived from the experiment. To validate the regression model, we should have enough measurement data sets for both the estimated and real machine power consumptions. Then the percentage differences between the estimated power consumption and the real machine power consumption are used to indicate the accuracy of the model, i.e., the smaller the percentage difference is, the more accurate the model is. In this simple case, we have used all the fifteen experiment trial parameter values assigned by the Box–Behnken design for the regression model generation; here we randomly pick one more parameter set (feedrate = 0.265 mm/rev, spindle speed = 166.5 rad/s, and cutting depth = 3 mm) as an example. The result indicates that the estimated power consumption is 3.93 kW while the real-machined power consumption is 4.10 kW, so for this example, the percentage difference is 4.23. Equation 3 is case specific, because the coefficients can vary for different machine tools, workpiece materials, cutting tools, machining operations, and machined parts.” - pages 466-467, Data Collection: 2nd para.).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. as applied to claim 1 above, and further in view of “A Survey of Industrial Model Predictive Control Technology”, Qin et al. (referred hereafter Qin et al.).

In regard claim 5, Shao et al. do not expressively disclose:

a first pre-trained regression model associated with a first sub-process comprises one of:
a multivariate adaptive regression splines model,
a regression tree model, or
a simple linear regression model; and
a second pre-trained regression model associated with a second sub-process comprises a long short-term memory (LSTM) neural network model or a generalized recurrent neural network (RNN) model.

Qin et al., in a same field of endeavor, disclose that it is known in the art to provide:
a first pre-trained regression model associated with a first sub-process comprises one of:
a multivariate adaptive regression splines model,
a regression tree model, or
a simple linear regression model (pages 745-746, 3.3.2. Linear Empirical Models section); and
a second pre-trained regression model associated with a second sub-process comprises a long short-term memory (LSTM) neural network model or a generalized recurrent neural network (RNN) model (pages 746-747, 3.2.3. Nonlinear Empirical Models section; pages 748-749, 3.3.3. Nonlinear Model Identification section).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Qin et al. into Shao et al. reference to train new data sequentially collected from sub-processes in order to optimize set points of each sub-process dynamically.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qin et al..

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shao et al. and Qin et al. to obtain the invention as specified in claim 5.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864